     Case 1:18-cr-00242-DAD-SKO Document 43 Filed 02/03/21 Page 1 of 3


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
3    Office of the Federal Defender
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5    Fax: (559) 487-5950
6    Attorneys for Defendant
     GORDON MEIER
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 1:18-cr-00242-DAD-SKO
12                    Plaintiff,                    STIPULATION AND ORDER
                                                    CONTINUING SURRENDER DATE
13           v.
                                                     Judge: Hon. Dale A. Drozd
14    GORDON MEIER,
15                   Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Henry Carbajal, counsel for plaintiff, and Assistant
19   Federal Defender Reed Grantham, counsel for defendant Gordon Meier, that the self-surrender
20   date for Gordon Meier be continued from February 12, 2021, to May 28, 2021, at or before 2:00
21   p.m. at U.S.P. Lompoc.
22          Such a continuance is being sought as a result of defense concerns relating to the current
23   state of coronavirus infection rates both in California and nationally and Mr. Meier’s age (66,
24   turning 67 on March 27, 2021) and health risk factors that, according to the Centers for Disease
25   Control and Protection (CDC), put him at an increased risk for severe illness and complications
26   relating to the coronavirus if contracted. In light of the development of a safe and effective
27   vaccine for the coronavirus, Mr. Meier is asking that his self-surrender date be continued until he
28   is able to be vaccinated against the coronavirus.
     Case 1:18-cr-00242-DAD-SKO Document 43 Filed 02/03/21 Page 2 of 3


1            On or about January 14, 2021, the Department of Public Health in Kern County—where
2    Mr. Meier resides—stated that Kern County would be starting to vaccinate individuals 65 or
3    older against the coronavirus. Approximately one week ago, Mr. Meier, whose healthcare is
4    provided by Veteran’s Affairs (VA), inquired regarding when he may be able to be vaccinated.
5    At that time, the VA scheduled two appointments for Mr. Meier to receive the vaccine for the
6    coronavirus. As a result, Mr. Meier is currently scheduled to receive the first dose of the vaccine
7    on April 20, 2021, and the second dose on May 11, 2021.
8            A continuance of Mr. Meier’s self-surrender date is being sought to enable Mr. Meier to
9    be fully vaccinated prior to entering Bureau of Prisons’ custody. Mr. Meier has been released in
10   this matter since December 14, 2018, with no new arrests and no known violation conduct during
11   this time. In light of the above, the government does not oppose the defense request for a
12   continuance of the self-surrender date in this case.
13
14                                                 Respectfully submitted,
15                                                 McGREGOR W. SCOTT
                                                   United States Attorney
16
17   Date: February 2, 2021                        /s/ Henry Carbajal
                                                   HENRY CARBAJAL
18                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
19
20                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
21
22   Date: February 2, 2021                        /s/ Reed Grantham
                                                   REED GRANTHAM
23                                                 Assistant Federal Defender
                                                   Attorney for Defendant
24                                                 GORDON MEIER
25
26
27
28

      Meier – Stipulation and [Proposed] Order        2
     Case 1:18-cr-00242-DAD-SKO Document 43 Filed 02/03/21 Page 3 of 3


1                                                ORDER
2            IT IS HEREBY ORDERED that the self-surrender date for Gordon Meier be continued
3    from February 12, 2021, to May 28, 2021, at or before 2:00 p.m. at U.S.P. Lompoc.
4
     IT IS SO ORDERED.
5
6       Dated:      February 2, 2021
                                                       UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Meier – Stipulation and [Proposed] Order     3
